Order entered July 9, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01594-CV

                             JAMIE (JAMES) ROA, Appellant

                                              V.

                           DENISON CITY COUNCIL, Appellee

                      On Appeal from the 15th Judicial District Court
                                 Grayson County, Texas
                           Trial Court Cause No. CV-13-1732

                                          ORDER
       We DENY appellant’s July 1, 2014 motion to file a second amended brief. We DIRECT

the Clerk of this Court to remove the second amended brief tendered to this Court by appellant

on June 30, 2014 from the Court’s filing system.


                                                     /s/   ADA BROWN
                                                           JUSTICE